*142OPINION.
Trammell:
The question presented is whether the expenditure for the repairs, which are set out in detail in the findings of fact, is an ordinary and necessary expense or is a capital expenditure and therefore not deductible in determining net income.
We are convinced from the evidence that the repairs in question were not of a structural nature and were no more than ordinary repairs. It was not necessary that the repairs be made in order to *143make the vessel seaworthy.' It had been surveyed and inspected by proper authorities, who had determined that it was seaworthy and entitled to load its cargo for shipment. The insurance companies accepted the vessel as being seaworthy and issued insurance upon the cargo. The repairs which were made could have been made at a later date and it was not essential that they be made at the particular time while the vessel was loading or prior to its sailing. But it is contended by the Commissioner that, when property which has been acquired is very shortly thereafter extensively repaired, the expenditures should be considered as a capital investment, even though they might be considered as ordinary and necessary expenses if the repairs had not been made immediately after acquisition of the property. Repairs which are admittedly ordinary and necessary in the operation of a vessel are not required to be added to the capital investment merely because they were made soon after the acquisition thereof.